Citation Nr: 0811223	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  05-33 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran had military service from January 1946 to 
November 1947.
This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied entitlement to service connection for bilateral 
hearing loss and tinnitus.  

In his September 2005 substantive appeal, the veteran 
requested a video-conference hearing at a local VA office 
before a Member of the Board.  In February 2008, the 
appellant was sent a letter notifying him that he was 
scheduled to appear for a Board hearing in March 2008.  He 
did not report for this hearing and has provided no 
explanation for his failure to report.  His hearing request, 
therefore, is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d); 
20.704(d) (2007).


FINDINGS OF FACT

1.  Bilateral hearing loss was not shown in service or for 
many years thereafter; and the preponderance of the evidence 
is against a finding of a relationship between the current 
bilateral hearing loss and service.

2.  Tinnitus was not diagnosed in service or for many years 
thereafter; and the preponderance of the evidence is against 
a finding of a relationship between the current tinnitus and 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, directly or presumptively.  38 U.S.C.A §§ 1101, 
1110, 1112, 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2007).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all of the following five 
elements of a service connection claim:  1) veteran status; 
2) existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in February 2005.  No new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection are denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Notwithstanding this, the RO provided notice 
pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006) in 
March 2006, subsequent to the initial adjudication in June 
2005.  While the March 2006 notice was not provided prior to 
the initial adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in a July 2007 
supplemental statement of the case, following the provision 
of notice.  The veteran has not alleged any prejudice as a 
result of the untimely notification, nor has any been shown.                              
                                              
The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, including VA medical treatment 
records, and afforded the veteran audiological examinations 
and obtained opinions regarding the existence and etiology of 
the claimed disabilities.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file; and the veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The veteran seeks service connection for bilateral hearing 
loss and tinnitus.  He claims that he is presently suffering 
from hearing loss and tinnitus as a result of noise exposure 
during service, particularly while engaging in shooting 
practice without any protective gear during basic training 
and from working next to an adjoining air base where bomber 
and fighter planes landed, again, without any protective 
gear.  He notes that he had a continuous subtle ringing in 
his ears during the time he was stationed near the air base.  
At a hearing at the RO in December 2006, the veteran 
testified that within twelve months of his separation from 
service he had trouble distinguishing conversation if there 
was background noise or if there was just a low conversation.
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999); see 
also Pond v. West, 12 Vet. App. 341, 346 (1999).

Where certain chronic diseases, including sensorineural 
hearing loss, become manifest to a degree of 10 percent 
within one year from the date of separation from service, 
such disease shall be considered to have been incurred or 
aggravated by such service, notwithstanding there is no 
evidence of that disease during service.  38 U.S.C.A. 
§§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309(a).  It is 
appropriate to consider high frequency sensorineural hearing 
loss an organic disease of the nervous system and, therefore, 
a presumptive disability.  See Memorandum, Characterization 
of High Frequency Sensorineural Hearing Loss, Under Secretary 
for Health, October 4, 1995.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record shows a present bilateral hearing loss and 
tinnitus disability.  A May 2005 VA audiological examination 
report notes that the veteran is suffering from mild to 
profound sensorineural loss of hearing sensitivity from 500-
4000 hertz in both ears, and medium loud tinnitus with a very 
high pitch, which the examiner found to be supported by his 
current level and type of hearing loss.  A June 2007 VA 
audiological examination report notes that the veteran is 
suffering from mild to profound bilateral sensorineural 
hearing loss with very poor word recognition ability, and 
bilateral, periodic tinnitus.

The next issue is whether there is evidence of any in-service 
incurrence of hearing loss or tinnitus.  The service medical 
records (SMRs) are negative.  Indeed, upon entrance in 
January 1946 his hearing was 15/15 bilaterally on whisper 
voice testing.  SMRs dated in October and November 1947 
indicate bilateral hearing of 15/15 on whisper voice testing.  
Personnel records reflect that the veteran's military service 
occupation (MOS) was a motor vehicle dispatcher.  According 
to the veteran's statements, during his service he was 
routinely exposed to noise from airplanes.  The veteran is 
competent to state whether he was exposed to loud noises.  
Further, the Board finds the veteran's statements to be 
credible.  Therefore, his exposure to acoustic trauma in 
service is conceded.   

As the record shows present hearing loss and tinnitus 
disabilities and exposure to acoustic trauma in service, the 
determinative issue is whether these are related.

The May 2005 VA audiological examination found that it was 
not at least as likely as not that the veteran's hearing loss 
and tinnitus disabilities are due to his military service.  
The VA examiner tested the veteran's hearing, spoke with him 
about his service, noting his exposure to aircraft noise 
while in service, and reviewed his claims file.  The examiner 
also noted the veteran's exposure to aircraft noise following 
service from being a flight instructor and construction noise 
while working in construction.  It was the examiner's opinion 
that the veteran was exposed to more noise following service 
then he had in-service.

A second VA audiological was conducted in June 2007.  Hearing 
tests were performed, and the examiner reviewed the veteran's 
claims file.  The examiner noted that the veteran's in-
service hearing tests showed hearing within normal limits, 
but concluded that these hearing tests were crude.  
Comparison of audiometric thresholds to the in-service test 
results is not possible.  The examiner concluded that an 
opinion regarding the question of the etiology of his hearing 
loss and tinnitus would be mere speculation and no opinion 
regarding the etiology of the claimed hearing loss and 
tinnitus disabilities was given.

The first contemporaneous medical evidence of hearing loss of 
record is in 2005.  This is more than 50 years after the one-
year presumptive period from discharge from service; thus, 
service connection is not warranted on a presumptive basis.  
Moreover, the passage of more than 50 years before any 
evidence of the disabilities is of record weighs heavily 
against a finding that such disabilities are related to 
service on a direct basis.  See 38 C.F.R. §§ 3.307, 3.309.  
See Savage v. Gober, 10 Vet. App. 488 (1997).

The negative evidence in this case outweighs the positive.  
Although the veteran has argued that his current diagnoses of 
bilateral hearing loss and tinnitus are related to noise 
exposure in service, this is not a matter for an individual 
without medical expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Though the veteran's lay assertions and 
December 2006 testimony have been considered, they do not 
outweigh the medical evidence of record, notably the May 2005 
VA audiological examination, which shows that there is no 
relation between the veteran's current diagnoses of bilateral 
hearing loss and tinnitus and noise exposure during service.  
A competent medical expert makes this opinion and the Board 
is not free to substitute its own judgment for that of such 
an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

The preponderance of the evidence is against the claims for 
bilateral hearing loss and tinnitus service connection; there 
is no doubt to be resolved; and service connection is not 
warranted.  Gilbert v. Derwinski, 1 Vet. App. at 57-58.








ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


